Citation Nr: 1606099	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  After the Veteran filed a timely substantive appeal with respect to his claim for service connection for PTSD, and specifically in a January 2015 decision, a Decision Review Officer (DRO) granted this issue.  As there is no indication from the record that the Veteran disagreed with the effective date or rating assigned in that decision, it is considered to be a full grant of the benefit sought on appeal.  The Board has thus limited its consideration.  

The issues of entitlement to service connection for hypertension and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service, to specifically include explosive noises while serving in the Republic of Vietnam.  A review of the Veteran's DD Form 214 shows that the Veteran did have service in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

The Veteran's service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus during active service.  However, he reports that he first experienced symptoms of tinnitus during active service as early as 1972 and that the symptoms have continued since separation from active service.  The Veteran is competent to report that he first experienced symptoms of tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

At a January 2015 VA audiology evaluation, the examiner diagnosed tinnitus and opined that it was less likely as not caused by or a result of military noise exposure.  In this regard, the examiner noted that the Veteran reported that his tinnitus did not begin to occur until several months prior to the examination and that based on the reported onset, it was not related to service.  

The Board finds the January 2015 VA opinion to be inadequate for adjudication purposes as it is inconsistent with the other evidence of record.  In this regard, the Board notes that in his August 2008 claim for entitlement to service connection for tinnitus, the Veteran specifically reported he had experienced tinnitus since at least 1972, while he was still in active service.  Further, the fact that the Veteran filed a claim for tinnitus in August 2008 shows that he was experiencing ringing in his ears since at least that time, which means he had been experiencing tinnitus for quite some time prior to the alleged 2014 date of onset reported by the January 2015 VA examiner.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  Specifically, the Veteran asserts that his diagnosed hypertension and sleep apnea were caused or chronically worsened by his service-connected PTSD.  In January 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his hypertension and sleep apnea.  At that time, the examiner opined that it was less likely as not that either the Veteran's hypertension or his sleep apnea were proximately due to, or the result of, his service-connected condition.  In this regard, the examiner noted that she was unaware of any peer-reviewed medical literature that indicated that PTSD caused hypertension or obstructive sleep apnea.

The Board finds the January 2015 VA opinion to be incomplete.  In this regard, the Board notes that the examiner did not provide an opinion regarding the question of whether the Veteran's hypertension and/or sleep apnea were aggravated by his service-connected PTSD.  As the opinion is incomplete, it is not adequate to serve as the basis of a denial of service connection.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his hypertension and sleep apnea, to include whether they were caused or aggravated by his service-connected PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

 Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice as to the issue of entitlement to service connection for hypertension, as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise, who has(have) not previously examined him, to determine the nature and etiology of his hypertension and sleep apnea.  The claims file must be made available to, and reviewed in its entirety by, the examiner(s).  Any indicated studies should be performed.  The examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or sleep apnea is caused or chronically worsened by service-connected PTSD.  The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report(s) and medical opinions comport with this remand, and undertake any other development found to be warranted.
5.  Then, readjudicate the issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  If either decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


